Cite as: 576 U. S. ____ (2015)           1

                    THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
            CARLTON JOYNER, WARDEN v.

              WILLIAM LEROY BARNES

            CARLTON JOYNER, WARDEN v.

               JASON WAYNE HURST 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

   STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT

              No. 14–395.   Decided June 29, 2015


   The motions of respondents for leave to proceed in forma
pauperis are granted. The petition for a writ of certiorari
is denied.
   JUSTICE THOMAS, with whom JUSTICE ALITO joins,
dissenting from the denial of certiorari.
   The U. S. Court of Appeals for the Fourth Circuit made
the same error in these cases that we have repeatedly
summarily reversed this Term. I see no reason why these
cases, which involve capital sentences that the State of
North Carolina has a strong interest in imposing, should
be treated differently. We should be consistent, and use
our discretionary review authority to correct this error.
                            I
  This petition arises from two cases, which involve two
separate defendants and trials. I discuss each in turn.
                              A
  On October 29, 1992, William Leroy Barnes accompa-
nied two other men, Robert Lewis Blakney and Frank
Junior Chambers, to the home of B. P. Tutterow and his
wife, Ruby, with the intent to rob them. State v. Barnes,
345 N. C. 184, 200, 481 S.E.2d 44, 51 (1997). The three
targeted the Tutterows because Chambers knew that
B. P., a deputy sheriff who worked at a jail where he had
been held, often carried a significant amount of cash in his
2                    JOYNER v. BARNES

                    THOMAS, J., dissenting

wallet. In the course of the robbery, Barnes and Cham-
bers shot and killed the Tutterows. They then went to the
apartment of some friends, where Barnes and Chambers
showed off the guns they had stolen from the Tutterows.
   The three men were tried together on two counts of first-
degree murder, two counts of robbery with a dangerous
weapon, and one count of first-degree burglary. The jury
found them guilty on all counts. During the penalty phase
of the trial, Chambers’ attorney warned the jurors as
follows that they would answer for their vote before God:
    “All of us will stand in judgment one day. . . . [D]oes a
    true believer want to explain to God, yes, I did violate
    one of your commandments. Yes, I know they are not
    the ten suggestions. They are the ten command-
    ments. I know it says, Thou shalt not kill, but I did it
    because the laws of man said I could. You can never
    justify violating a law of God by saying the laws of
    man allowed it. If there is a higher God and a higher
    law, I would say not.” App. to Pet. for Cert. 172a.
The jury recommended that Barnes and Chambers be
sentenced to death for each murder and that Blakney be
sentenced to two mandatory terms of life imprisonment.
  After the jury made these recommendations, defense
counsel moved to question the jury based on allegations
that a juror had called a minister to seek guidance about
capital punishment. Defense counsel acknowledged that
there was no evidence that the juror had discussed the
facts of the case with the minister. The trial court denied
his motion.
  On direct appeal, the Supreme Court of North Carolina
concluded that the trial court did not abuse its discretion
in denying that motion. It explained that “[t]he trial court
was faced with the mere unsubstantiated allegation that a
juror called a minister to ask a question about the death
penalty” and that there was “no evidence that the content
                 Cite as: 576 U. S. ____ (2015)            3

                    THOMAS, J., dissenting

of any such possible discussion prejudiced defendants or
that the juror gained access to improper or prejudicial
matters and considered them with regard to th[e] case.”
Id., at 228, 481 S. E. 2d, at 68.
  After unsuccessfully seeking state collateral review,
Barnes pursued federal relief, arguing that the Supreme
Court of North Carolina had unreasonably applied clearly
established federal law as determined by this Court when
it denied relief on his juror misconduct claim, see 28
U.S. C. §2254(d)(1). The U. S. District Court for the
Middle District of North Carolina rejected that argument.
The Court of Appeals reversed. Barnes v. Joyner, 751
F.3d 229 (CA4 2014). Over a dissent, the Court of Ap-
peals concluded that the North Carolina court had unrea-
sonably applied this Court’s decision in Remmer v. United
States, 347 U.S. 227 (1954), which held that “ ‘any private
communication, contact, or tampering, directly or indi-
rectly, with a juror during a trial about the matter pending
before the jury is . . . presumptively prejudicial.’ ” 751
F.3d, at 241 (quoting Remmer, supra, at 229; emphasis
deleted)). Although Remmer did not provide further guid-
ance as to what constituted “the matter pending before the
jury,” the panel concluded, based on the Court of Appeals’
own precedents, that the death penalty generally was “the
matter pending before the jury.” 751 F.3d, at 248. The
court remanded the case for the District Court to consider
whether Barnes could show actual prejudice from the
error under Brecht v. Abrahamson, 507 U.S. 619 (1993).
                            B
    On June 9, 2002, Jason Wayne Hurst—the second de-
fendant involved in this petition—murdered Daniel Lee
Branch after arranging to buy a pump-action shotgun
from him. State v. Hurst, 360 N. C. 181, 184–186, 624
S.E.2d 309, 314–315 (2006). As Hurst later recounted,
“ ‘[he] knew [he] was going to kill [Branch]’ ” as soon as
4                    JOYNER v. BARNES

                    THOMAS, J., dissenting

they finished scheduling the sale. Id., at 185, 624 S. E. 2d,
at 315 (brackets in original). The two men met in a field,
where Hurst asked if he could test-fire the gun. As
Branch walked into the field to set up some cans and
bottles for that purpose, Hurst opened fire. Hurst shot
Branch three times. His first shot struck Branch in the
ribs or stomach, prompting him to yell, “ ‘[N]o, no, don’t
shoot.’ ” Ibid. His second shot struck Branch in the side,
causing him to fall. Hurst then walked over to Branch
and shot him in the head, before taking his keys and
driving off in Branch’s car.
   A jury convicted Hurst of first-degree murder and rec-
ommended that he be sentenced to death. The trial court
adopted the recommendation. In a later petition for state
collateral review, Hurst asserted that his constitutional
rights were violated when a juror asked her father where
she could look in the Bible for passages about the death
penalty. He attached an affidavit from juror Christina
Foster, in which she stated that she had “often had lunch
with [her] father who worked near the courthouse” during
the trial and, before deliberations, had asked him “where
[she] could look in the Bible for help and guidance in
making [her] decision for between life and death.” App. in
No. 13–6 (CA4), p. 441. Her father gave her “the section in
the Bible where [she] could find ‘an eye for an eye.’ ” Ibid.
   The state court rejected Hurst’s argument. It first noted
that the U. S. Court of Appeals for the Fourth Circuit had
“determined that the Bible does not constitute an improper
external influence in a capital case.” Id., at 481–482. It
then found that Hurst had “presented no evidence” that
Foster’s father either “knew what case juror Foster was
sitting on” or “deliberately attempted to influence her vote
by directing her to a specific passage in the Bible.” Id., at
482. The court therefore denied Hurst relief, and the
Supreme Court of North Carolina summarily denied a
petition for review.
                 Cite as: 576 U. S. ____ (2015)            5

                    THOMAS, J., dissenting

   Hurst then filed an application for federal relief, argu-
ing, among other things, that the North Carolina court
had unreasonably applied clearly established federal law
as determined by this Court in rejecting his juror-
influence claim. See §2254(d)(1). As with Barnes’ applica-
tion, the U. S. District Court for the Middle District of
North Carolina denied relief, but the Court of Appeals
reversed. Hurst v. Joyner, 757 F.3d 389, 400 (CA4 2014).
Although two judges on the panel expressed their misgiv-
ings in a concurrence, ibid. (opinion of Shedd, J., joined by
Niemeyer, J.), the panel concluded that the earlier “hold-
ing in Barnes dictate[d] the same result” in Hurst’s case,
id., at 398. The panel remanded for a further hearing on
the matter to determine whether the juror’s communica-
tion with her father actually prejudiced Hurst under
Brecht, supra, at 637.
                             II
  This Court should have granted a writ of certiorari to
review the decisions below. In recognition of the serious
disruption to state interests that occurs when a federal
court collaterally reviews a state-court judgment, the
Antiterrorism and Effective Death Penalty Act of 1996
imposes strict limits on that review. Among those limits
are the prohibitions found in §2254(d), which dictates that
a federal court may not grant relief “with respect to any
claim that was adjudicated on the merits in State court
proceedings unless the adjudication of the claim—”
       “(1) resulted in a decision that was contrary to, or
    involved an unreasonable application of, clearly estab-
    lished Federal law, as determined by the Supreme
    Court of the United States; or
       “(2) resulted in a decision that was based on an un-
    reasonable determination of the facts in light of the
    evidence presented in the State court proceeding.”
6                     JOYNER v. BARNES

                      THOMAS, J., dissenting

We have repeatedly explained that the §2254(d) “standard
is difficult to meet.” Harrington v. Richter, 562 U.S. 86,
102 (2011). Yet some courts continue to misapply this
“part of the basic structure of federal habeas jurisdiction.”
Id., at 103.
   One of the all too common errors that some federal
courts make in applying §2254(d) is to look to their own
precedents as the source of “clearly established Federal
law” for purposes of §2254(d)(1), even though that provi-
sion expressly limits that category to Supreme Court
precedents. See, e.g., Glebe v. Frost, 574 U. S. ___, ___
(2014) (per curiam) (slip op., at 3); Lopez v. Smith, 574
U. S. ___, ___ (2014) (per curiam) (slip op., at 6); White v.
Woodall, 572 U. S. ___, ___, n. 2 (2014) (slip op., at 4, n. 2).
   The Fourth Circuit’s decision in Barnes—upon which it
relied in Hurst—committed the same error. That court
reasoned that our decision in Remmer “created a rebut-
table presumption of prejudice applying to communications
or contact between a third party and a juror concerning
the matter pending before the jury.” 751 F.3d, at 241.
But Remmer offered no specific guidance on what consti-
tuted “the matter pending before the jury.” 347 U.S., at
229. Nevertheless, the Court of Appeals turned to its own
precedents to determine whether the moral and spiritual
implications of the death penalty as a general matter
constituted “the matter pending before the jury.” It cited
its earlier decisions in Stockton v. Virginia, 852 F.2d 740
(CA4 1988), and United States v. Cheek, 94 F.3d 136 (CA4
1996), as setting forth a “ ‘minimal standard’ ” under which
“[a]n unauthorized contact between a third party and a
juror concerns the matter pending before the jury when it
is ‘of such a character as to reasonably draw into question
the integrity of the verdict.’ ” 751 F.3d, at 248. Neither of
those decisions is a precedent of this Court.
   Remmer was the only proper source of “clearly estab-
lished Federal law,” and it provided no support for the
                  Cite as: 576 U. S. ____ (2015)             7

                     THOMAS, J., dissenting

Court of Appeals’ decision. That case involved a third
party who “remarked to [a juror] that he could profit by
bringing in a verdict favorable to the [defendant].” 347
U.S., at 228. The third-party communication in Barnes’
case involved nothing of the sort. Instead, it concerned a
juror who asked her minister a question about the death
penalty generally and did not discuss the facts of the case.
No precedent of this Court holds that such a communica-
tion concerns “the matter pending before the jury.” Ac-
cordingly, the state court reasonably concluded that the
juror’s question about the death penalty generally—not
the case specifically—did not concern the matter pending
before the jury. Barnes, therefore, was not entitled to
relief under §2254(d)(1).
   Despite the obvious error in Barnes, that decision has
already begun to distort the law of the Fourth Circuit.
When presented with Hurst’s claim that the North Caro-
lina court violated clearly established federal law as deter-
mined by this Court when it denied his Remmer claim,
§2254(d)(1), the panel deemed itself bound by Barnes.
Even acknowledging that the affidavits submitted to the
state court “did not allege that Juror Foster discussed with
her father the facts or evidence that had been presented in
the trial, or the status of the jury’s deliberations,” and that
Hurst presented no “evidence that Juror Foster’s father
expressed any opinion about the case or attempted to
influence her vote,” the panel concluded that the “holding
in Barnes dictate[d] the same result in [Hurst’s] case.”
Hurst, 757 F.3d, at 398. That conclusion was just as
erroneous as the one in Barnes itself.
                        *     *    *
  I would have granted the writ of certiorari to review
these cases. The Court of Appeals deviated from the
requirements of federal law, declared two reasonable
decisions of state courts “unreasonable,” and put the State
8                   JOYNER v. BARNES

                    THOMAS, J., dissenting

to the burden of two wholly unnecessary Brecht hearings.
It committed an error that we have repeatedly corrected,
including multiple times this Term. See supra, at 5.
Because I see no reason why these cases should be treated
differently than the many others that we have reviewed
for the same error, I would have granted the petition for a
writ of certiorari.